Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 7/5/2022 regarding claim rejections under 35 U.S.C. 101 in claims 1-5, 7-15, and 17-20 have been fully considered but they are not persuasive. 
The applicant argues on page 8 that “The pending claims are patent eligible 
under §101 because the pending claims are directed to significantly more than any alleged non- statutory subject matter”.
The Office respectfully disagrees and submits that significantly more is demonstrated by additional elements that are not well-understood and conventional. The additional elements such as “obtaining, by a battery management system, a plurality of battery parameters during charging of a battery”; and “applying, by the battery management system, the determined new charging current profile to the battery” are well-understood and conventional, and these are routine procedures in monitoring a storage battery state. The additional element of “obtaining, by a battery management system, a plurality of battery parameters during charging of a battery” is a mere data gathering step; and  the additional element of “applying, by the battery management system, the determined new charging current profile to the battery” is utilizing the detected data for further analysis and therefore, is an insignificant extra-solution activity to the judicial exception. 
Moreover, the steps of “compare the determined battery capacity loss with a battery capacity loss obtained before applying the determined new charging current profile to the battery”; and “estimate remaining lifetime of the battery based on the comparison” are a mental process, therefore, they are considered to be an abstract idea, as shown in the rejections. According to MPEP 2106.04(a)(2), III A, “claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: … claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014)”.
Therefore, the claims 1, 11, and 20 do not contain additional elements that are not well-understood and conventional.
Claims 2-5, and 7-10 depend from claim 1; and claims 12-15, and 17-19 depend from claim 11, and therefore, they are not patent eligible.
Hence, the Office submits that the rejections of Claims 1-5, 7-15, and 17-20 are proper.

	Applicant's arguments regarding claim rejections under 35 U.S.C. 103 in claims 1-5, 7-15, and 17-20 have been fully considered but they are not persuasive. The applicant does not make any specific arguments and does not provide any explanation as to why the prior arts do not teach those claim limitations. The applicant only mentions that the prior arts do not teach the limitations. 
	Fujita discloses the amended limitations of “determining, by the battery management system, a battery capacity loss based on the determined new charging current profile applied to the battery”, whereas a battery capacity loss is related to the deterioration of the battery and it can be calculated using the graphs of Figure 11 A and 11B, and the deterioration map of a secondary battery can be created (new charging current profile) using the charging current value, the SOC, and the temperature ([0135]); “comparing, by the battery management system, the determined battery capacity loss with a battery capacity loss obtained before applying the determined new charging current profile to the battery” whereas a battery capacity loss is related to the deterioration of the battery and it can be calculated using the graphs of Figure 11 A and 11B, and the system has a comparison feature that can compare the current upper limits of the positive electrode and the negative electrode in Figures 12A and 12B for battery deterioration ([Figures 11A, 11B; [0080]; [0135]; [0149]); and “estimating, by the battery management system, remaining lifetime of the battery based on the comparison” ([0102]; [0179]). 
	 Therefore, the Office maintains the 103 rejections in claims 1-5, 7-15, and 17-20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A method of improving state of health (SoH) of rechargeable batteries, the method comprising: obtaining, by a battery management system, a plurality of battery parameters during charging of a battery; determining, by the battery management system, degradation parameters of the battery by comparing model parameters of the battery and the obtained battery parameters; determining, by the battery management system, new charging current profile of the battery based on the degradation parameters of the battery; applying, by the battery management system, the determined new charging current profile to the battery; determining, by the battery management system, a battery capacity loss based on the determined new charging current profile applied to the battery; comparing, by the battery management system, the determined battery capacity loss with a battery capacity loss obtained before applying the determined new charging current profile to the battery; and estimating, by the battery management system, remaining lifetime of the battery based on the comparison”.
Regarding Claim 11, the claim recites “A battery management system for improving state of health (SoH) of rechargeable batteries, the system comprising: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions that when executed, cause the processor to: obtain a plurality of battery parameters during charging of a battery; determine degradation parameters of the battery by comparing model parameters of the battery and the obtained battery parameters; determine new charging current profile of the battery based on the degradation parameters of the battery; apply the determined new charging current profile to the battery; determine a battery capacity loss based on the determined new charging current profile applied to the battery; compare the determined battery capacity loss with a battery capacity loss obtained before applying the determined new charging current profile to the battery; and estimate remaining lifetime of the battery based on the comparison”.
Regarding Claim 20, the claim recites “A device comprising: a battery management system for improving state of health (SoH) of rechargeable batteries; and a battery connected to the battery management system, wherein the battery management system comprises: a memory; and a processor coupled to the memory and configured to: obtain a plurality of battery parameters during charging of the battery; determine degradation parameters of the battery by comparing the model parameters of the battery and the obtained battery parameters; determine new charging current profile of the battery based on the degradation parameters of the battery; apply the determined new charging current profile to the battery; determine a battery capacity loss based on the determined new charging current profile applied to the battery; compare the determined battery capacity loss with a battery capacity loss obtained before applying the determined new charging current profile to the battery; and estimate remaining lifetime of the battery based on the comparison”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process for claim 1, and apparatus for claims 11 and 20).
Under the Step 2A, Prong One, we consider whether the claims recite a judicial exception (abstract idea). In the above claims, the highlighted portions constitute an abstract idea because, under a broadest reasonable interpretation, they recite limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, they fall into the grouping of subject matter when recited as such in a claim that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and  mental processes (concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions). 	
In claim 1, the steps of “determining, by the battery management system, degradation parameters of the battery by comparing model parameters of the battery and the obtained battery parameters” is a combination of a mathematical concept and a mental process, therefore, it is considered to be an abstract idea (see for example: [0006], [0042], [0043], [0052], and [0060], as printed, hereinafter). The steps of “determining, by the battery management system, new charging current profile of the battery based on the degradation parameters of the battery”, “compare the determined battery capacity loss with a battery capacity loss obtained before applying the determined new charging current profile to the battery”; and “estimate remaining lifetime of the battery based on the comparison” are a mental process, therefore, they are considered to be an abstract idea. The step of “determining, by the battery management system, a battery capacity loss based on the determined new charging current profile applied to the battery” is a mathematical concept, therefore, it is considered to be an abstract idea (see for example: [0041] and [0043]).
In claim 11, the steps of “determine degradation parameters of the battery by comparing model parameters of the battery and the obtained battery parameters” is a combination of a mathematical concept and a mental process, therefore, it is considered to be an abstract idea (see for example: [0006], [0042], [0043], [0052], and [0060]). The step of “determine a battery capacity loss based on the determined new charging current profile applied to the battery”, “compare the determined battery capacity loss with a battery capacity loss obtained before applying the determined new charging current profile to the battery”; and “estimate remaining lifetime of the battery based on the comparison” are a mental process, therefore, they are considered to be an abstract idea. The step of “determining, by the battery management system, a battery capacity loss based on the determined new charging current profile applied to the battery” is a mathematical concept, therefore, it is considered to be an abstract idea (see for example: [0041] and [0043]).
In claim 20, the steps of “determine degradation parameters of the battery by comparing the model parameters of the battery and the obtained battery parameters” is a combination of a mathematical concept and a mental process, therefore, it is considered to be an abstract idea (see for example: [0006], [0042], [0043], [0052], and [0060]). The steps of “determine new charging current profile of the battery based on the degradation parameters of the battery”, “compare the determined battery capacity loss with a battery capacity loss obtained before applying the determined new charging current profile to the battery”; and “estimate remaining lifetime of the battery based on the comparison” are a mental process, therefore, they are considered to be an abstract idea. The step of “determine a battery capacity loss based on the determined new charging current profile applied to the battery” is a mathematical concept, therefore, it is considered to be an abstract idea (see for example: [0041] and [0043]).
Next, under the Step 2A, Prong Two, we consider whether the claims that recite a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception.
The claims comprise the following additional elements:
In Claim 1: obtaining, by a battery management system, a plurality of battery parameters during charging of a battery; and applying, by the battery management system, the determined new charging current profile to the battery.
The preamble in Claim 1, “A method of improving state of health (SoH) of rechargeable batteries” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “obtaining, by a battery management system, a plurality of battery parameters during charging of a battery” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. The additional element “applying, by the battery management system, the determined new charging current profile to the battery” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. 
In Claim 11: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions that when executed, cause the processor to: obtain a plurality of battery parameters during charging of a battery; and apply the determined new charging current profile to the battery.
The preamble in Claim 11 “A battery management system for improving state of health (SoH) of rechargeable batteries” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions that when executed, cause the processor to: obtain a plurality of battery parameters during charging of a battery” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. In addition, a generic processor and a generic memory are generally recited and therefore, not qualified as particular machines. The additional element “apply the determined new charging current profile to the battery” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. 
In Claim 20: a memory; and a processor coupled to the memory and configured to: obtain a plurality of battery parameters during charging of the battery; and apply the determined new charging current profile to the battery.
The preamble in Claim 20 “a battery management system for improving state of health (SoH) of rechargeable batteries; and a battery connected to the battery management system” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “a memory; and a processor coupled to the memory and configured to: obtain a plurality of battery parameters during charging of the battery” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. In addition, a generic processor and a generic memory are generally recited and therefore, not qualified as particular machines. The additional element “apply the determined new charging current profile to the battery” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, obtaining a plurality of battery parameters during charging of a battery by a battery management system is disclosed by “Fujita US 20180076633”, [0053], [0104], [0168; and “Kim US 20180299511”, [0014], [0020], [0025], [0046], [0072], [0075].
For example, applying the determined new charging current profile to the battery by the battery management system is disclosed by “Kim US 20180299511”, [0046], [0073], [0080]; and “Chow US 20160209472”, [0053].
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-5, 7-10, 12-15, and 17-19 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 7-8, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Fujita US 20180076633” in view of “Chaturvedi US 20140272653”, in further view of “Kim US 20180299511”. 
	As to claim 1, Fujita teaches “A method of improving state of health (SoH) of rechargeable batteries ([0104]; [0168]), the method comprising: obtaining, by a battery management system ([0165]), a plurality of battery parameters during charging of a battery ([0053]); determining, by the battery management system, degradation parameters of the battery ([0099] teaches “at the time of charge and discharge, there are caused Li ion conduction, charge transfer resistance due to Li ions in the electrolyte penetrating into the active material, resistance of a film formed on the interface between the electrolyte and the active material, and electrical resistance due to electrons flowing through the active material and the current collection foil”; i.e., degradation parameters include one of electrolyte resistance or electrolyte current or electrolyte voltage caused by degradation of the electrolyte); determining, by the battery management system, a battery capacity loss based on the determined new charging current profile applied to the battery ([0135] teaches “FIGS. 11A
and 11B are graphs each illustrating a deterioration map. The deterioration map is a multidimensional graph composed of a plurality of elements, and is an aggregate of deterioration speed calculation graphs of deterioration models. For example, the deterioration map is obtained by quantitatively mapping the deterioration speeds with respect to the temperature, the SOC, and the charge current value. Similarly to the deterioration model, the deterioration map may exist for each of the positive electrode and the negative electrode. The deterioration map of a secondary battery can be created
from the deterioration map of the positive electrode and the deterioration map of the negative electrode”; i.e., a battery capacity loss is related to the deterioration of the battery and it can be calculated using the graphs of Figure 11 A and 11B. The deterioration map of a secondary battery can be created (new charging current profile) using the charging current value, the SOC, and the temperature); comparing, by the battery management system, the determined battery capacity loss with a battery capacity loss obtained before applying the determined new charging current profile to the battery (Figures 11A, 11B; [0080]; [0135]; [0149]; i.e., a battery capacity loss is related to the deterioration of the battery and it can be calculated using the graphs of Figure 11 A and 11B. The system has a comparison feature that can compare the current upper limits of the positive electrode and the negative electrode in Figures 12A and 12B for battery deterioration); and estimating, by the battery management system, remaining lifetime of the battery based on the comparison ([0102]; [0179] teaches “After the battery characteristic estimator 25 predicts the battery characteristics, the inner state parameters, the lifetime, and the like of the storage battery 1 under the future use environment, a process for calculating a charge pattern may be performed on the basis of the prediction”).”
	Fujita does not explicitly teach “comparing model parameters of the battery and the obtained battery parameters”.
	Chaturvedi teaches “comparing model parameters of the battery and the obtained battery parameters ([0012]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Chaturvedi. This combination would improve accurate estimation of a SOC for efficient, reliable and optimal operation of an electrochemical battery (Chaturvedi, [0008]).
 	The combination of Fujita and Chaturvedi does not explicitly teach “determining new charging current profile of the battery based on the degradation parameters of the battery; and applying the determined new charging current profile to the battery”.
Kim teaches “determining new charging current profile of the battery based on 
the degradation parameters of the battery ([0020]; [0028]; [0046]; i.e., new charging current profile can be determined by applying a correction coefficient); and applying the determined new charging current profile to the battery ([0073]; [0080] teaches “In operation 5600, the battery degradation state estimation apparatus 100 may determine whether correction coefficient matching is satisfied and determine a degradation degree using the correction coefficient”; i.e., correction coefficient matching is satisfied once the new charging current profile is applied to the battery).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita and Chaturvedi in view of Kim. This combination would improve accurate detection of a degradation degree of a battery (Kim, [0005]).

As to claim 2, the combination of Fujita, Chaturvedi and Kim teaches the claimed 
limitations as discussed in Claim 1.
	Fujita teaches “the battery parameters comprise at least one of current, voltage, temperature of the battery during the charging of the battery, and time taken for the charging of the battery ([0045] teaches “the inner state parameters are estimated on the basis of current and voltage data measured during the charge and discharge”;
[0050] teaches “the charge/discharge is performed every appropriately time period, or at appropriately determined time intervals”).” 

As to claim 3, the combination of Fujita, Chaturvedi and Kim teaches the claimed 
limitations as discussed in Claim 1.
Fujita teaches “the model parameters of the battery comprise at least one of 
current and voltage ([0088] teaches “the state of charge (SOC) is estimated on the basis of the open circuit voltage”; [0135]).”

As to claim 7, the combination of Fujita, Chaturvedi and Kim teaches the claimed 
limitations as discussed in Claim 1.
	Fujita does not explicitly teach “comparing the model parameters of the battery and the obtained battery parameters”.
	Chaturvedi teaches “comparing the model parameters of the battery and the obtained battery parameters ([0012]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Chaturvedi. This combination would improve accurate estimation of a SOC for efficient, reliable and optimal operation of an electrochemical battery (Chaturvedi, [0008]).
	The combination of Fujita and Chaturvedi does not explicitly teach “in real time”.
Kim teaches “predicting battery degradation in real time ([0008] teaches 
“predicting battery degradation in real time by predicting a battery degradation state using characteristics of change in correction coefficient”; i.e., Kim’s system can predict a battery deterioration in real time, and therefore, it should be able also to determine battery parameters for the model and through measurement).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita and Chaturvedi in view of Kim. This combination would improve accurate detection of a degradation degree of a battery (Kim, [0005]).

As to claim 8, the combination of Fujita, Chaturvedi and Kim teaches the claimed 
limitations as discussed in Claim 1.
	Fujita teaches “by the battery management system ([0165]), the model parameters of the battery ([0125] teaches “First, a deterioration model is described. FIG. 10A to 10D are graphs each illustrating a deterioration model”; i.e. Figure 12 D shows a model of current and voltage).”
	The combination of Fujita and Kim does not explicitly teach “estimating, by the battery management system, the model parameters of the battery using a mathematical model”.
Chaturvedi teaches “estimating, by the battery management system ([0028]), the 
model parameters of the battery using a mathematical model ([0012]; [0039] teaches “one can estimate SOC indirectly by observing the error between measured voltage and model voltage, and designing a standard observer (eg. Kalman Filter, Luenberger observer, etc.)”; i.e., Chaturvedi’s system can estimate a SOC using current and a model voltage, and uses Kalman Filter, and therefore, one skill in the art would be able to estimate model parameters of the battery using a mathematical model such as Kalman Filter).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Chaturvedi. This combination would improve accurate estimation of a SOC for efficient, reliable and optimal operation of an electrochemical battery (Chaturvedi, [0008]).

As to claim 10, the combination of Fujita, Chaturvedi and Kim teaches the 
claimed limitations as discussed in Claim 1.
	The combination of Fujita and Kim does not explicitly teach “the model parameters being pre-stored in the battery management system.”.
Chaturvedi teaches “the model parameters being pre-stored in the battery 
management system ([0013] teaches “computing with the processor a model voltage of the flow cell using the obtained current signal and the obtained voltage signal using a model stored in a memory”; [0028]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Chaturvedi. This combination would improve accurate estimation of a SOC for efficient, reliable and optimal operation of an electrochemical battery (Chaturvedi, [0008]).

	As to claim 11, Fujita teaches “A battery management system for improving state of health (SoH) of rechargeable batteries ([0104]; [0168]), the system comprising: a processor (Figure 18, #61); and a memory (Figure 18, #62) communicatively coupled to the processor, wherein the memory stores processor-executable instructions that when executed (Figure 18, #63, [0190]), cause the processor to: obtain a plurality of battery parameters during charging of a battery ([0053]); determine degradation parameters of the battery ([0099]; i.e., degradation parameters include one of electrolyte resistance or electrolyte current or electrolyte voltage caused by degradation of the electrolyte); 
determine a battery capacity loss based on the determined new charging current profile applied to the battery ([0135] teaches “FIGS. 11A and 11B are graphs each illustrating a deterioration map. The deterioration map is a multidimensional graph composed of a plurality of elements, and is an aggregate of deterioration speed calculation graphs of deterioration models. For example, the deterioration map is obtained by quantitatively mapping the deterioration speeds with respect to the temperature, the SOC, and the charge current value. Similarly to the deterioration model, the deterioration map may exist for each of the positive electrode and the negative electrode. The deterioration map of a secondary battery can be created from the deterioration map of the positive electrode and the deterioration map of the negative electrode”; i.e., a battery capacity loss is related to the deterioration of the battery and it can be calculated using the graphs of Figure 11 A and 11B. The deterioration map of a secondary battery can be created (new charging current profile) using the charging current value, the SOC, and the temperature); compare the determined battery capacity loss with a battery capacity loss obtained before applying the determined new charging current profile to the battery (Figures 11A, 11B; [0080]; [0135]; [0149]; i.e., a battery capacity loss is related to the deterioration of the battery and it can be calculated using the graphs of Figure 11 A and 11B. The system has a comparison feature that can compare the current upper limits of the positive electrode and the negative electrode in Figures 12A and 12B for battery deterioration); and estimate remaining lifetime of the battery based on the comparison ([0102]; [0179] teaches “After the battery characteristic estimator 25 predicts the battery characteristics, the inner state parameters, the lifetime, and the like of the storage battery 1 under the future use environment, a process for calculating a charge pattern may be performed on the basis of the prediction”).”
	Fujita does not explicitly teach “comparing model parameters of the battery and the obtained battery parameters”.
	Chaturvedi teaches “comparing model parameters of the battery and the obtained battery parameters ([0012]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Chaturvedi. This combination would improve accurate estimation of a SOC for efficient, reliable and optimal operation of an electrochemical battery (Chaturvedi, [0008]).
	The combination of Fujita and Chaturvedi does not explicitly teach “determine new charging current profile of the battery based on the degradation parameters of the battery; and apply the determined new charging current profile to the battery”.
Kim teaches “determine new charging current profile of the battery based on 
the degradation parameters of the battery ([0020]; [0046]; i.e., new charging current profile can be determined by applying a correction coefficient); and apply the determined new charging current profile to the battery ([0073]; [0080] teaches “In operation 5600, the battery degradation state estimation apparatus 100 may determine whether correction coefficient matching is satisfied and determine a degradation degree using the correction coefficient”; i.e., correction coefficient matching is satisfied once the new charging current profile is applied to the battery).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita and Chaturvedi in view of Kim. This combination would improve accurate detection of a degradation degree of a battery (Kim, [0005]).

	As to claim 12, the combination of Fujita, Chaturvedi and Kim teaches the claimed limitations as discussed in Claim 11.
	Fujita teaches “the battery parameters comprise at least one of current, voltage, temperature of the battery during the charging of the battery, and time taken for the charging of the battery ([0045]; [0050] teaches “the charge/discharge is performed every appropriately time period, or at appropriately determined time intervals”).” 

As to claim 13, the combination of Fujita, Chaturvedi and Kim teaches the
claimed limitations as discussed in Claim 11.
Fujita teaches “the model parameters of the battery comprise at least one of 
current and voltage ([0088] teaches “the state of charge (SOC) is estimated on the basis of the open circuit voltage”; [0135]).”

As to claim 17, the combination of Fujita, Chaturvedi and Kim teaches the 
claimed limitations as discussed in Claim 11.
	Fujita does not explicitly teach “comparing the model parameters of the battery and the obtained battery parameters”.
	Chaturvedi teaches “comparing the model parameters of the battery and the obtained battery parameters ([0012]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Chaturvedi. This combination would improve accurate estimation of a SOC for efficient, reliable and optimal operation of an electrochemical battery (Chaturvedi, [0008]).
	The combination of Fujita and Chaturvedi does not explicitly teach “in real time”.
Kim teaches “predicting battery degradation in real time ([0008] teaches 
“predicting battery degradation in real time by predicting a battery degradation state using characteristics of change in correction coefficient”; i.e., Kim’s system can predict a battery deterioration in real time, and therefore, it should be able also to determine battery parameters for the model and through measurement).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita and Chaturvedi in view of Kim. This combination would improve accurate detection of a degradation degree of a battery (Kim, [0005]).

As to claim 18, the combination of Fujita, Chaturvedi and Kim teaches the 
claimed limitations as discussed in Claim 11.
	Fujita teaches “the model parameters of the battery ([0125] teaches “First, a deterioration model is described. FIG. 10A to 10D are graphs each illustrating a deterioration model”; i.e. Figure 12 D shows a model of current and voltage).”
	The combination of Fujita and Kim does not explicitly teach “estimate the model parameters of the battery using a mathematical model”.
Chaturvedi teaches “estimate the model parameters of the battery using a 
mathematical model ([0012] teaches “a processor configured to execute the command instructions to obtain the current signal and the voltage signal, estimate a state of charge (SOC) of the flow cell using the obtained current signal, compute a model voltage of the flow cell using the obtained current signal, the obtained voltage signal”; [0039]”; i.e., Chaturvedi’s system can estimate a SOC using current and a model voltage, and uses Kalman Filter, and therefore, one skill in the art would be able to estimate model parameters of the battery using a mathematical model such as Kalman Filter).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Chaturvedi. This combination would improve accurate estimation of a SOC for efficient, reliable and optimal operation of an electrochemical battery (Chaturvedi, [0008]).

As to claim 19, the combination of Fujita, Chaturvedi and Kim teaches the 
claimed limitations as discussed in Claim 11.
	The combination of Fujita and Kim does not explicitly teach “the model parameters being pre-stored in the battery management system”.
Chaturvedi teaches “the model parameters being pre-stored in the battery 
management system ([0013] teaches “computing with the processor a model voltage of the flow cell using the obtained current signal and the obtained voltage signal using a model stored in a memory”; [0028]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Chaturvedi. This combination would improve accurate estimation of a SOC for efficient, reliable and optimal operation of an electrochemical battery (Chaturvedi, [0008]).

	As to claim 20, Fujita teaches “A device comprising: a battery management system for improving state of health (SoH) of rechargeable batteries ([0104]; [0168]); a battery connected to the battery management system (Figure 1), wherein the battery management system comprising: a memory (Figure 18, #62); and a processor (Figure 18, #61) coupled to the memory and configured to: obtain a plurality of battery parameters during charging of a battery ([0053] teaches “Data measured by the measurer 22 includes the voltage, the current, and the temperature of the storage battery 1 which are measured during charge or discharge of the storage battery 1”); determine degradation parameters of the battery ([0099]; i.e., degradation parameters include one of electrolyte resistance or electrolyte current or electrolyte voltage caused by degradation of the electrolyte); determine a battery capacity loss based on the determined new charging current profile applied to the battery ([0135] teaches “FIGS. 11A and 11B are graphs each illustrating a deterioration map. The deterioration map is a multidimensional graph composed of a plurality of elements, and is an aggregate of deterioration speed calculation graphs of deterioration models. For example, the deterioration map is obtained by quantitatively mapping the deterioration speeds with respect to the temperature, the SOC, and the charge current value. Similarly to the deterioration model, the deterioration map may exist for each of the positive electrode and the negative electrode. The deterioration map of a secondary battery can be created from the deterioration map of the positive electrode and the deterioration map of the negative electrode”; i.e., a battery capacity loss is related to the deterioration of the battery and it can be calculated using the graphs of Figure 11 A and 11B. The deterioration map of a secondary battery can be created (new charging current profile) using the charging current value, the SOC, and the temperature); compare the determined battery capacity loss with a battery capacity loss obtained before applying the determined new charging current profile to the battery (Figures 11A, 11B; [0080]; [0135]; [0149]; i.e., a battery capacity loss is related to the deterioration of the battery and it can be calculated using the graphs of Figure 11 A and 11B. The system has a comparison feature that can compare the current upper limits of the positive electrode and the negative electrode in Figures 12A and 12B for battery deterioration); and estimate remaining lifetime of the battery based on the comparison ([0102]; [0179] teaches “After the battery characteristic estimator 25 predicts the battery characteristics, the inner state parameters, the lifetime, and the like of the storage battery 1 under the future use environment, a process for calculating a charge pattern may be performed on the basis of the prediction”).”
	Fujita does not explicitly teach “comparing model parameters of the battery and the obtained battery parameters”.
	Chaturvedi teaches “comparing model parameters of the battery and the obtained battery parameters ([0012]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Chaturvedi. This combination would improve accurate estimation of a SOC for efficient, reliable and optimal operation of an electrochemical battery (Chaturvedi, [0008]).
	The combination of Fujita and Chaturvedi does not explicitly teach “determine new charging current profile of the battery based on the degradation parameters of the battery; and apply the determined new charging current profile to the battery”.
Kim teaches “determine new charging current profile of the battery based on 
the degradation parameters of the battery ([0020]; [0046]; i.e., new charging current profile can be determined by applying a correction coefficient); and apply the determined new charging current profile to the battery ([0073]; [0080] teaches “In operation 5600, the battery degradation state estimation apparatus 100 may determine whether correction coefficient matching is satisfied and determine a degradation degree using the correction coefficient”; i.e., correction coefficient matching is satisfied once the new charging current profile is applied to the battery).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita and Chaturvedi in view of Kim. This combination would improve accurate detection of a degradation degree of a battery (Kim, [0005]).

	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Fujita US 20180076633” in view of “Chaturvedi US 20140272653” and “Kim US 20180299511”, in further view of “Brandon US 20130229156”.
As to claim 4, the combination of Fujita, Chaturvedi and Kim teaches the claimed 
limitations as discussed in Claim 1.
	The combination of Fujita, Chaturvedi and Kim does not explicitly teach “the degradation parameters of the battery comprise at least one of resistance of solid electrolyte interface layer, current of a solid electrolyte interface layer and voltage of a solid electrolyte interface layer”.                 	
	Brandon teaches “the degradation parameters of the battery comprise at least one of resistance of solid electrolyte interface layer, current of a solid electrolyte interface layer and voltage of a solid electrolyte interface layer ([0038] teaches “The information indicative of the degradation rate may be information indicative of the resistance of the solid electrolyte interface (SEI) of the cell”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita, Chaturvedi and Kim in view of Brandon. This combination would optimize accurate determination of an information indicative of the degradation rate of a battery (Brandon, [0038]).

As to claim 14, the combination of Fujita, Chaturvedi and Kim teaches the 
claimed limitations as discussed in Claim 11.
	The combination of Fujita, Chaturvedi and Kim does not explicitly teach “the degradation parameters of the battery comprise at least one of resistance of solid electrolyte interface layer, current of a solid electrolyte interface layer and voltage of a solid electrolyte interface layer”.                 	
	Brandon teaches “the degradation parameters of the battery comprise at least one of resistance of solid electrolyte interface layer, current of a solid electrolyte interface layer and voltage of a solid electrolyte interface layer ([0038] teaches “The information indicative of the degradation rate may be information indicative of the resistance of the solid electrolyte interface (SEI) of the cell”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita, Chaturvedi and Kim in view of Brandon. This combination would optimize accurate determination of an information indicative of the degradation rate of a battery (Brandon, [0038]).

	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Fujita US 20180076633” in view of “Chaturvedi US 20140272653” and “Kim US 20180299511”, in further view of “Zhou US 20160052505”.
As to claim 5, the combination of Fujita, Chaturvedi and Kim teaches the claimed 
limitations as discussed in Claim 1.
	The combination of Fujita and Chaturvedi does not explicitly teach “determining the new charging current profile of the battery is performed”.
	Kim teaches “determining the new charging current profile of the battery is performed ([0020]; [0046] teaches “The battery degradation state estimation apparatus 100 may estimate a battery degradation state using a correction coefficient that is a difference value between a first open circuit voltage OCV calculated using measured battery state information and a second open circuit voltage OCV _i mapped to a change amount of a battery state of charging (SoC), which is determined through current integration from a mapping table”; [0080]; i.e., new charging current profile can be determined by applying a correction coefficient).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita and Chaturvedi in view of Kim. This combination would improve accurate detection of a degradation degree of a battery (Kim, [0005]).
	The combination of Fujita, Chaturvedi and Kim does not explicitly teach “a nonlinear constraint optimization algorithm”.
Zhou teaches “a nonlinear constraint optimization algorithm ([0046] teaches “In 
operation, the multi-objective optimization algorithm probes the various nonlinear models of the energy storage system 12 to identify a Pareto-optimal set of input-output vector tuples that satisfy the operational constraints of the energy storage system 12”; [0067]; [0102]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita, Chaturvedi and Kim in view of Zhou. This combination would improve overall system efficiency of the energy storage units and optimize the operation and lifespan of the battery (Zhou, [0010]). 

As to claim 15, the combination of Fujita, Chaturvedi and Kim teaches the 
claimed limitations as discussed in Claim 11.
	The combination of Fujita and Chaturvedi does not explicitly teach “determining the new charging current profile of the battery is performed”.
	Kim teaches “determining the new charging current profile of the battery is performed ([0020]; [0046]; [0080]; i.e., new charging current profile can be determined by applying a correction coefficient).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita and Chaturvedi in view of Kim. This combination would improve accurate detection of a degradation degree of a battery (Kim, [0005]).
	The combination of Fujita, Chaturvedi and Kim does not explicitly teach “a nonlinear constraint optimization algorithm”.
Zhou teaches “a nonlinear constraint optimization algorithm ([0046] teaches “In 
operation, the multi-objective optimization algorithm probes the various nonlinear models of the energy storage system 12 to identify a Pareto-optimal set of input-output vector tuples that satisfy the operational constraints of the energy storage system 12”; [0067]; [0102]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita, Chaturvedi and Kim in view of Zhou. This combination would improve overall system efficiency of the energy storage units and optimize the operation and lifespan of the battery (Zhou, [0010]). 

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over “Fujita US 20180076633” in view of “Chaturvedi US 20140272653” and “Kim US 20180299511”, in further view of “Jo US 20140303915”.
As to claim 9, the combination of Fujita, Chaturvedi and Kim teaches the claimed 
limitations as discussed in Claim 8.
Fujita teaches “the model ([0125] teaches “a deterioration model is described. 
FIG. 10A to 10D are graphs each illustrating a deterioration model”).” Chaturvedi teaches the mathematical model ([0039] teaches “one can estimate SOC indirectly by observing the error between measured voltage and model voltage, and designing a standard observer (eg. Kalman Filter, Luenberger observer, etc.)”).”
The combination of Fujita, Chaturvedi and Kim does not explicitly teach “the 
mathematical model is a combination of a battery model with one of an extended Kalman filter (EKF), an unscented Kalman filter (UKF), and a particle filter”.
	Jo teaches “the mathematical model is a combination of a battery model with one of an extended Kalman filter (EKF), an unscented Kalman filter (UKF), and a particle filter ([0014] teaches “The predetermined parameter may be a parameter which is extracted from a battery model of an extended Kalman filter (EKF) SOC estimation algorithm”).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita, Chaturvedi and Kim in view of Jo. This combination would optimize  accurate estimation of a SOC of a battery (Jo, [0054]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863